Citation Nr: 1342837	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1992.  She was also a member of the U.S. Naval Reserve for many years.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts by way of her written statements and September 2013 Board hearing testimony that she developed bilateral plantar fasciitis following her active duty service, while as a member of the U.S. Naval Reserve.  She testified that she reported to Reserve duty one weekend a month as well as for three week periods annually.  She also testified that as a Reservist she underwent physical fitness tests twice a year and that these strenuous tests aggravated her plantar fasciitis condition.  Medical Reserve records dated in 1997 and 1998 reflect complaints of foot pain and note plantar fasciitis.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(24), 106, 1110.

While it appears that her ACDUTRA dates for each year are on file, it does not appear that INACDUTRA has been verified, nor is it clear when the fitness tests were conducted that she contends aggravated the foot disorder.  She should be asked to provide approximate dates and attempts should be made to verify the type of duty she was on at the time of that testing, if any.

Also, there appears to be pertinent outstanding medical records that should be obtained.  In this regard, the Veteran testified that she was issued orthotics for her plantar fasciitis condition by a private physician, Dr. Jelinek of Longmont, in 2001, and by Dr. Yable of Brighton and Longmont, in 2003/2004.  She also testified that she would obtain and submit these records; however, as they are not on file, VA must make an attempt to obtain them.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant private treatment records.  The Veteran should specifically be requested to provide information regarding pertinent treatment with Drs. Jelinek and Yable.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Take appropriate steps to secure all of the Veteran's personnel records, including an itemization of any periods of active duty for training (ACDUTRA) (not otherwise verified by documents on file) or inactive duty training (INACDUTRA) with the U.S. Naval Reserve, through official channels or from any other appropriate source.  

These records should be associated with the claims file.  If there are no additional service personnel records, documentation used in making this determination should be set forth in the claims file.  Appellant should be asked to provide specific dates for the fitness tests she reported and attempts should be made to verify the type of training, if any, that she was on at that time.

3.  Review the Veteran's claims file and undertake any additional development deemed appropriate as a result of this Remand, including affording the Veteran a VA examination, if indicated. 

4.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


